Case 1:19-cv-10783-ADB Document 13 Filed 04/12/19 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES TRON AEE SEED
DAVID HACKEL, Individually and on behalf of all DOC #: ——
others similarly situated, DATE FILED: _ 4/12/2019

Plaintiff,

-against- 19 Civ. 1722 (AT)

AVEO PHARMACEUTICALS, INC., MICHAEL ORDER
BAILEY, MATTHEW DALLAS, and KEITH S.
EHLRICH,

Defendants.

 

 

ANALISA TORRES, District Judge:

Having reviewed Defendants’ unopposed motion to transfer, ECF No. 9, and the parties’
joint stipulation, ECF No. 8, it is hereby ORDERED that the motion is GRANTED.

The Clerk of Court is directed to (1) transfer this action to the United States District Court
for the District of Massachusetts, and (2) terminate the motion at ECF No. 9.

SO ORDERED.

Dated: April 12, 2019
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
